DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 07/21/2021.
Claims 5, 12, 19 have been cancelled. Claims 1 – 4, 6 – 11, 13 – 18, 20 are renumbered as 1 – 17 respectively.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1 – 4, 6 – 11, 13 – 18, 20 are allowed.
The following is an examiner’s statement of reasons for allowance: in independent claims 1, 8, 15, a method, system including the teaching of “identifying, by a blockchain node in a blockchain network, a data retrieving and recording request to invoke a first smart contract; obtaining, by the blockchain node and from the data retrieving and recording request location information to locate a second smart contract; executing, by the blockchain node based on the location information, the second smart contract based on the location information to generate a transaction comprising information of the first smart contract for invoking the first smart contract; parsing, by the blockchain node based on instructions comprised in the first smart contract metadata comprised in the first smart contract to generate a parsing result, wherein the parsing result indicates a storage field corresponding to a target object in the data set; and implementing a data retrieving and recording operation based on the instructions comprised in the first smart contract on the target object in the storage field”, taken with the other limitations of the claim, were not disclosed by, would not have been obvious over, nor otherwise fairly disclosed by the prior art of record.
The dependent claims, being further limiting, definite and fully enabled by the Specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following are the closest arts:
Padmanabhan (U.S. 10/901,974 B2) discloses a method, system for a hybrid data management system including the teaching of: blockchain, modify a data field in blockchain node. Padmanabhan does not disclose: executing, by the blockchain node based on the location information, the second smart contract based on the location information to generate a transaction comprising information of the first smart contract for invoking the first smart contract.
Zinder (U.S. 2017/0005804 A1) discloses a method system including: a new blockchain transaction is generated and published to the blockchain. Zinder does not disclose: executing, by the blockchain node based on the location information, the second smart contract based on the location information to generate a transaction comprising information of the first smart contract for invoking the first smart contract.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024.  The examiner can normally be reached on M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571- 272- 4024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161